Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 1, 2006 1933 Act File No. 2-22019 1940 Act File No. 811-1241 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 96 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 69 x EATON VANCE GROWTH TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on February 1, 2007 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ this post effective amendment designates a new effective date for a previously filed post-effective amendment. Large-Cap Portfolio and Small-Cap Portfolio have also executed this Registration Statement. Eaton Vance-Atlanta Capital Large-Cap Growth Fund A diversified fund seeking long-term capital growth Eaton Vance-Atlanta Capital ^ SMID -Cap Fund A diversified fund seeking long-term capital growth Prospectus Dated February 1, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges ^ 12 Investment Objectives & Principal Policies and Risks ^ 8 Redeeming Shares ^ 14 Management and Organization ^ 9 Shareholder Account Features ^ 14 Valuing Shares ^ 10 Tax Information ^ 16 Purchasing Shares ^ 11 Financial Highlights ^ 17 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries Eaton Vance-Atlanta Capital Large-Cap Growth Fund Investment Objective and Principal Strategies. The Funds investment objective is to seek long-term capital growth. The Fund invests primarily in common stocks of companies with large market capitalizations (large company stocks). The shares offered by this prospectus are Class A shares of the Fund. The Fund will normally invest in common stocks of companies having market capitalizations that rank in the top 1,000 U.S. companies. Under normal circumstances, the Fund invests at least 80% of its net assets in large company stocks. The portfolio securities of the Fund are selected by a portfolio management team which relies on the investment advisers research staff^. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Principal Risk Factors. The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of publicly-traded U.S. stocks, the value of the Funds shares will also likely decline. Changes in stock market values can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. The Fund is not a complete investment program and you may lose money by investing in the Fund. Shareholders should invest for the long term. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Performance Information. The following bar chart and table provide information about the Large-Cap Growth Funds performance for each calendar year through December 31, . The returns in the bar chart do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The returns in the table are shown before and after the reduction of taxes and include a comparison to the performance of a broad-based index of domestic common stocks. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. Absent expense subsidies, the Funds returns would have been lower.^ During the period from December 31, 2002 through December 31, ^ , the highest quarterly total return was ^ % for the quarter ended ^ , ^and the lowest quarterly return was ^ % for the quarter ended ^ . Average Annual Total Return as of December 31, One Year Life of Fund Return Before Taxes ^ ^ Return After Taxes on Distributions ^ ^ Return After Taxes on Distributions and the Sale of Fund Shares ^ ^ S&P 500 Index (reflects no deduction for fees, expenses or taxes) ^ ^ These returns reflect the maximum sales charge for Class A (5.75% ). The Class A performance shown above for period prior to November 28, 2003 is the performance of a former class of the Fund, adjusted for the sales charge that applies to Class A shares (but not adjusted for any other differences in expenses of the two classes). Class A and the former class commenced operations on November 28, 2003 and April 30, 2002, respectively. Life of Fund returns are calculated from April 30, 2002. The S&P 500 Index is a broad-based unmanaged index of stocks commonly used as a measure of U.S. stock market performance. Investors cannot invest directly in an index. (Source for the S&P 500 Index returns: Thomson Financial.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Funds past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 3 Fund Fees and Expenses. These tables describe the expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Management Fees 0.65% Distribution and Service (12b-1) Fees ^ 0.25% Other Expenses^ 0 .67% Total Annual Fund Operating Expenses 1.32% Less Expense Reimbursement*^ ( % Net Annual Fund Operating Expenses 1.25% ^ * ^ The administrator and sub-adviser have agreed to reimburse the Funds Other Expenses (excluding the service fee) to the extent they exceed 0.35% of average daily net assets. This agreement may be changed or terminated at any time, subject to Trustee approval. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Fund Shares ^ 4 Eaton Vance-Atlanta Capital ^ SMID -Cap Fund Investment Objective and Principal Strategies. ^ Eaton Vance-Atlanta Capital SMID-Cap Funds (formerly Eaton Vance-Atlanta Capital Small-Cap Fund) investment objective is to seek long-term capital growth. The Fund invests primarily in common stocks of companies with small to mid-sized market capitalizations (small ^ to mid-cap stocks). The shares offered by this prospectus are Class A shares of the Fund. The Fund will normally invest in common stocks of companies having market capitalizations within the range of companies comprising the Russell ^ 2500 Index (Russell ^ ). Under normal circumstances, the Fund invests at least 80% of its net assets in small ^ to mid-cap stocks. The portfolio securities of the Fund are selected by a portfolio management team which relies on the investment advisers research staff^. The Fund currently invests its assets in a separate registered investment company with the same objective and policies as the Fund. Principal Risk Factors. Shares of the Fund are sensitive to factors affecting ^ smaller companies
